Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

nA bP W WN

oO CO NS HN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 1 of 25

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | MOTION TO SELL ASSETS OF THE
ESTATE FREE AND CLEAR OF LIENS
(11 U.S.C. §363)

Date of Hearing: September 16, 2020
Time of Hearing: 9:30 a.m.

 

 

Lenard E. Schwartzer, the Chapter 7 Trustee (the “Trustee”), by and through his counsel,
Jason A. Imes, Esq. of the Schwartzer & McPherson Law Firm, hereby files this Motion To Sell
Assets of the Estate Free and Clear of Liens (the “Motion”). This Motion is made pursuant to 11

U.S.C. § 363(b) and (f), Fed. R. Bankr. P. 6004(c) and 9014, LR 6004 and 9014, and is supported

 

by the Declaration of Lenard E. Schwartzer (the “Schwartzer Declaration”) filed concurrently
with this Motion, the Points And Authorities set forth herein, the pleadings and papers on file
which Trustee respectfully requests that this Court take judicial notice of, and any argument at the
hearing on this Motion.

The Trustee seeks to sell substantially all of the assets of this bankruptcy estate, which
consist primarily of pistols and pistol frames manufactured by Debtor, Jimenez Arms, Inc. The
proposed purchase price is $12,571.00, or such higher qualified bid as the Trustee may receive
prior to or at the time of the hearing on this Motion. The remaining terms of the proposed sale
are set forth in the Asset Purchase Agreement (the “Purchase Agreement”) attached to the
Schwartzer Declaration and to this Motion as Exhibit “1.”

These pistols are often referred to as “Saturday Night Specials” which are inexpensive and

2020.08.12 Motion Sell AssetsV2 Page | of 9

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

oO Oo NSN DB WO FP WD HO

BO BQO NO RO OR Oe i ee eee

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 2 of 25

of low quality. The proposed buyer, Everytown for Gun Safety Support Fund, Inc., intends, after
consultation with the United States Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), to have these weapons destroyed by a federal firearms licensee.
I. JURISDICTION AND VENUE

The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue
is proper in this district pursuant to 28 U.S.C. § 1408. This matter is a core proceeding within the
meaning of 28 U.S.C. § 157(b)(2). The statutory basis for the relief sought herein is 11 U.S.C. §§
363(b) and (f), and Federal Rules of Bankruptcy Procedure 6004 and 9014, and Local Rules 6004
and 9014.

IL. FACTUAL BACKGROUND

A. BANKRUPTCY CASE BACKGROUND

1, Debtor Jimenez Arms, Inc. (the “Debtor”) filed a voluntary petition for relief under

 

Chapter 7 of the Bankruptcy Code on February 10, 2020 (the “Petition Date”), and the Trustee is
the duly appointed and acting Chapter 7 Trustee in the Debtor’s case.

2. The Trustee has determined that the assets of this bankruptcy estate include the
following physical inventory consisting primarily of pistols and pistol frames manufactured by the
Debtor (the “Assets”):

Quantity Description

 

340 Pistols
629 Pistol frames
969 Total Items
3. The Trustee has received an offer from Everytown for Gun Safety Support Fund,

Inc. (the “Buyer”) for the purchase and transfer of the Assets subject to the terms and conditions
set forth in the Purchase Agreement (attached to the Schwartzer Declaration and this Motion as
Exhibit “1”) pursuant to Bankruptcy Code section 11 U.S.C. §363.
B. PROPOSED TERMS OF SALE AND PROCEDURE FOR OVERBIDDING

4. As set forth in the Purchase Agreement, the Trustee proposes to sell the Assets,
pursuant to Section 363 of the Bankruptcy Code, free and clear of liens, claims and encumbrances,

“as is, where is,” and without warranty (except that the Trustee has not previously disposed of the

2020.08.12 Motion Sell Assets V2 Page 2 of 9

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

Oo eo NAN DBD A FSF WD NHN

wO NO NO NO NO Re i mR RE Rr ERE EE OO Sle

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 3 of 25

bankruptcy estate’s interest in these Assets), for the total purchase price of $12,571.00, subject to
overbid and Bankruptcy Court approval. The offer contains the following key terms:

Buyer: Everytown for Gun Safety Support Fund, Inc. (“Buyer”)

Assets to be Purchased: All of the bankruptcy estate’s right, title, and interest in the
Assets identified in Schedule A of the Purchase Agreement attached to the Schwartzer
Declaration as Exhibit “1”.

Deposit: $10,000.00 wired from Buyer to Seller’s trust account on June 17, 2020.

Purchase Price: $12,571.00 or such higher qualified bid as may be received at or before
the hearing on the Motion (the “Purchase Price”).

5. In the event other parties are interested in submitting overbids, the Trustee proposes
that, in order to qualify, any interested bidders must:
a. Deposit $10,000.00 in certified/available funds no less than five (5)
business days prior to the hearing on the Motion; and
b. Agree to be bound by all other terms of the Purchase Agreement, including
compliance with all United States Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”) requirements for the lawful transfer of firearms.
6. In the event other parties qualify to bid, then the Trustee proposes that an auction
be held at the hearing on the Motion and that:
a. The second highest bidder be given the option to be designated as the
“Backup Bidder” at their last highest bid; and
b. If a bidder is named high bidder but fails to complete the sale as agreed,
then that bidder’s deposit is deemed non-refundable, and the designated
Backup Bidder will have option to purchase at their last highest bid by
leaving their $10,000.00 deposit with the Trustee and with payment of the
remaining balance due no later than five (5) business days after written
notice from the Trustee or Trustee’s counsel (by fax and/or email).
OF TRUSTEE’S CONCLUSIONS REGARDING PROPOSED SALE

7. The Trustee has determined that a sale of the Assets to the Buyer would be in the

2020.08.12 Motion Sell Assets V2 Page 3 of 9

 
Las Vegas, Nevada 89146-5308
Tek (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite i

SCHWARTZER & MCPHERSON LAW FIRM

Co fo NN NWN A FSF WD NO

NHN wpo NO NH NO KN NO RO ww
SNR BRR BB FF F&F Ce Daa KR BH fF Ss

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 4 of 25

best interest of the estate and creditors due to the nature of the assets and regulatory restrictions on
their transfer. In addition, the Trustee has concluded the proposed sale to Everytown for Gun
Safety Support Fund, Inc. benefits the general public because it will eliminate these weapons—
which have been the subject of numerous lawsuits alleging that the pistols are unreliable and are
tied to gun trafficking—from the market. See Schwartzer Declaration.

8. Pursuant to Sections 105 and 363 of the Bankruptcy Code, the Trustee desires to
accept Buyer’s offer and sell the Assets as set forth in the Purchase Agreement free and clear of
liens for $12,571.00, or such higher qualified offer that may be received. See Schwartzer
Declaration.

9. On or about July 30, 2020, the Trustee and Buyer executed the proposed Purchase
Agreement, attached as Exhibit “1” to the Schwartzer Declaration and this Motion, with the
acknowledgement that the Purchase Agreement, and all obligations and releases contained therein,
are contingent upon Bankruptcy Court approval under Bankruptcy Rule 6004(c), and that the sale
will be subject to overbid. See Schwartzer Declaration.

10. Pursuant to the agreed-upon terms of the proposed Purchase Agreement, the
Trustee is filing the instant Motion to obtain such approval and believes the structure of this sale,
subject to overbid, will maximize the value of the Assets for the benefit of the estate. See
Schwartzer Declaration.

11. | The Debtor did not list any secured creditors in its Schedule D [ECF No. 1]. The
Trustee located one UCC-1 recorded with the Nevada Secretary of State on or about June 27, 2007
(Instrument No. 20070206557), but that recording expired in 2012 and has not been renewed. See
Schwartzer Declaration.

12. Trustee will file a Report of Sale with this Court when the proposed sale to the
Buyer, or a higher bidder, is completed. No further confirmation of sale will be sought.

II. LEGAL ARGUMENT
The Trustee requests approval to sell the Assets free and clear of liens at hearing on the

Motion to the Buyer or to any other higher and better bid as set forth herein.

2020.08.12 Motion Sell Assets V2 Page 4 of 9

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo feo NHN Dn Wn FP WD PO eS

NO nwhNoO NO NHN NY ND NO YF fF HF HF HF PFO OEE ESllUcerE ll
SYRaRR BKB XE Ce DAQAasRBH = Ss

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 5 of 25

A. SALE OF ASSETS PURSUANT TO 11 U.S.C. §363

11 U.S.C. § 704(1) states that a trustee “shall collect and reduce to money the property of
the estate for which such trustee serves . . . .” “In principle, a trustee should liquidate estate assets
only if the estate will benefit from the liquidation. In so doing, the trustee should select the method
of liquidation that is most beneficial to the estate.” Yadkin Valley Bank & Trust Co. v.
Northwestern Bank (In re Hutchinson), 132 B.R. 827, 831 (Bankr. M.D.N.C. 1991). The Trustee
requests approval to sell the Assets “as is” and without warranty, free and clear of liens, interests,
encumbrances, and claims to the Buyer.

Pursuant to 11 U.S.C. § 363(b)(1), “[t]he trustee, after notice and a hearing, may use, sell,
or lease, other than in the ordinary course of business, property of the estate... .” The Bankruptcy
Code permits the sale of estate property outside the ordinary course after notice and a hearing,
provided the trustee can demonstrate a “business justification” for the sale. See In re 240 North

Brand Partners, Ltd., 200 B.R. 653, 659 (9th Cir. BAP 1996); 11 U.S.C. §363(b)(1).

 

1, Articulated Business Justification and Good Business Judgment

The Trustee believes that the Buyer’s offer is the best available considering all
circumstances in this case. The Purchase Agreement is consistent with the likely liquidation value
of the Assets, particularly given the restrictions on transfer of these particular Assets and the
relative value of the Assets. To comply with ATF requirements, the Buyer or any party taking
possession of the Assets at the Buyer’s direction must be a qualified Federal Firearms Licensee
(“FFL”). The Trustee’s analysis of the offer included his consideration of the fact that the Debtor’s
pistols have a low retail price point (often less than $100), are known for extensive reliability
issues, and are the subject of numerous lawsuits. The Trustee is in no position to offer repair or
warranty support relating to the Assets. The Trustee has determined the price offered to liquidate
the Assets is justified and represents good business judgment. See Schwartzer Declaration.

2. The Proposed Sale Will Further the Interests of Creditors

The proposed sale of the Assets will allow the speedy liquidation of the assets of the
bankruptcy estate. The sale will be subject to overbid which will help ensure a maximum recovery

from the sale.

2020.08.12 Motion Sell Assets V2 Page 5 of 9

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

oO CO NN DBD WA BP WD NO =

mo mo NO HN NHN NH NH NH NO KR HR HH He Fe HF Se OSU ele
ao sn HN UA FP BY NO KH CO CO OH NCU OUR UU DULUlUhrELULUDD

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 6 of 25

3. Notice of the Sale

Notice of this proposed sale of the Assets will be served in accordance with Fed. R. Bankr.
P. 6004(a), on any parties/persons who have requested notice, and on any parties known to the
Trustee to have expressed an interest in purchasing the Assets.

B. SALE OF ASSETS FREE AND CLEAR OF LIENS, SECURITY INTERESTS, ENCUMBRANCES,

AND CLAIMS UNDER 11 U.S.C. § 363(F)

Once the Court determines that a valid business justification exists for the sale, the Court
must determine whether such a sale can be made free and clear of existing liens, security interests,
encumbrances, and claims. Section 363(f) of the Code governs the sale of property of the estate free
and clear of liens and provides, in pertinent part, the following:

(f) The trustee may sell property under subsection (b) or (c) of this section free and clear

of any interest in such property of an entity other than the estate only if —

(1) Applicable non-bankruptcy law permits sale of such property free and clear
of such interest;

(2) Such entity consents;

(3) Such interest is a lien and the price at which such property is to be sold is
greater than the aggregate value of all liens on such property;

(4) Such interest is in bona fide dispute; or

(5) Such entity could be compelled, in a legal or equitable proceeding, to accept
a money satisfaction of such interest.

11 U.S.C. Section 363(f). Section 363(f) is written in the disjunctive; thus, satisfaction of any one
of the five conditions is sufficient to sell the property free and clear of liens. See e.g., Citicorp
Homeowners Services, Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (Bankr. E.D. Pa. 1988); Mutual
Life Ins. Co. of New York v. Red Oak Farms, Inc. (In re Red Oak Farms, Inc.), 36 B.R. 856, 858
(Bankr. W.D. Mo. 1984).

The Debtor did not list any secured creditors in its Schedule D [ECF No. 1]. The Trustee
located one UCC-1 that was recorded with the Nevada Secretary of State on or about June 27, 2007
(Instrument No. 20070206557), but that recording expired in 2012 and has not been renewed. As
such, the Trustee is not aware of any valid liens or claims encumbering the Assets. See Schwartzer
Declaration.

1, Consent to the Sale Under § 363(f)(2)

If no secured creditor or other alleged secured creditor, lien holder, or encumbrance holder

2020.08.12 Motion Sell Assets V2 Page 6 of 9

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

&- Ww N

oOo Oo SN NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 7 of 25

receiving notice of this Motion files a written objection to this Motion, such parties should be
deemed to have consented to the sale of the Assets. See In re Metropolitan Mortgage & Secs. Co.,
2007 WL 2277573 at *4 (Bankr. E.D. Wash 2007); In re Congoleum Corp., 2007 WL 142844 at *1
(Bankr. D.N.J. 2007); Citicorp Homeowners Servs., Inv. v. Elliot (In re Elliot), 94 B.R. 345 (E.D.
Pa. 1988). Accordingly, because §363(f)(2) is applicable to the sale, the Trustee may sell the Assets
free and clear of any creditor’s liens, encumbrances, or interests.

2. Liens Subject To Bona Fide Dispute § 363(f)(4)

Pursuant to Section 363(f)(4) of the Bankruptcy Code, to the extent that a lien is asserted
against the Assets, such lien may be subject to a bona fide dispute. The Trustee has not located
anything indicating any valid lien has been perfected against the Assets. Accordingly, the sale can
and should be authorized free and clear of such liens. See In re Octagon Roofing, 123 B.R. 583
(Bankr. N.D. Ill. 1991). A bankruptcy court must determine whether there is an objective basis for
either a factual or legal dispute as to the validity of the debt, but need not determine the outcome of
any dispute, only its presence or absence. See In re Vortex Fishing Sys., Inc., 277 F.3d 1057, 1064
(9th Cir. 2002); Austein v. Schwartz (In re Gerwer), 898 F.2d 730, 733 (9th Cir. 1990). The Trustee
believes any lien raised against the Assets now would be subject to dispute, so he reserves the right
to amend this Motion if additional information arises implicating §363(f)(4).

3. Compelling A Sale Under § 363(f)(5)
The Trustee may also sell the Assets under §363(f)(5) of the Bankruptcy Code. In Inre PW

 

LLC, 391 B.R. 25, 41 (9th Cir. BAP 2008), the court parsed “this paragraph to contain at least three
elements: that (1) a proceeding exists or could be brought, in which (2) the nondebtor could be

compelled to accept a money satisfaction of (3) its interest.” See also In re Jolan, Inc., 403 B.R. 866

 

(Bankr. W.D. Wash. 2009). The Trustee believes any presently unknown lien on the Assets would
likely be subject to satisfaction by money, so proposes any valid lien be deemed transferred to the
sale proceeds, and that the Trustee reserves the right to amend this Motion should a matter arise

implicating this provision.

2020.08.12 Motion Sell Assets V2 Page 7 of 9

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

NO

oO Oo AN DN OH SF WG

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 8 of 25

Cc. ‘THE PURCHASER SHOULD BE AFFORDED PROTECTION PURSUANT TO SECTION 363(M) OF

THE BANKRUPTCY CODE

Section 363(m) of the Bankruptcy Code affords protection to a good faith purchaser in any
interest in property purchased from an estate, whether the sale conducted is later reversed or
modified on appeal. The sale of Assets will be conducted at arm’s length, subject to court approval,
and the Assets will be sold in accordance with the Purchase Agreement. Accordingly, the Trustee
submits that the Buyer should be afforded good faith purchaser status under section 363(m) of the
Bankruptcy Code.

Il. CONCLUSION

Based upon the foregoing, the Trustee respectfully requests that the Court grant this
Motion and enter an order:

1. Authorizing and approving the sale of the Assets pursuant to 11 U.S.C. §363(b)(1)
and §363(f) “as is,” “where is,” and without warranty, free and clear of liens, encumbrances, and
interests pursuant to the terms set forth with more particularity in the Asset Purchase Agreement
(the “Purchase Agreement”) attached to the Schwartzer Declaration and this Motion as Exhibit
“1,” for the sum of $12,571.00 or for such higher qualified bid as the Trustee may receive prior to
or at the time of the hearing on this Motion; and

2. Authorizing the Trustee to execute any documents reasonably necessary to close
the sale pursuant to the terms of the Purchase Agreement, and to transfer possession and the
estate’s interest in the Assets to Buyer and/or its assigns, or such qualified overbidder, subject to
compliance with all United States Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)
requirements for the lawful transfers of firearms; and

3. That any liens asserted against the Assets shall attach to the proceeds with payment
subject to approval by this Court; and

4, Finding that the purchaser is buying the Assets in good faith for purposes of 11
U.S.C. §363(m);

5. For such further relief as is just and proper.

///

2020.08.12 Motion Sell Assets V2 Page 8 of 9

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

o wo ND NH FF WD HNO

pO NO NO NO YP KN NO KR KR HS HF KF Fe SF Fe RS
Ss RRR BKB FX FSF Ce VA aa wr ones

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 9 of 25

A proposed form of Order is attached to this Motion as Exhibit “2.”
DATED: August 11, 2020.

/s/ Jason A. Imes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Counsel for Lenard E. Schwartzer, Trustee

2020.08.!2 Motion Sell AssetsV2 Page 9 of 9

 
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 10 of 25

EXHIBIT “1”
Case 20-10752-abl Doc57_ Entered 08/13/20 13:36:28 Page 11 of 25

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (““Agreement”) is entered into this date by and between LENARD
E. SCHWARTZER (“Seller”) in his capacity as the duly appointed Chapter 7 Trustee for the
bankruptcy estate of JIMENEZ ARMS, INC., pending as United States Bankruptcy Court, District

of Nevada (“Bankruptcy Court”), as Bankruptcy Case No. BK-S-20-10752-ABL (the “Bankruptcy
Case”), and EVERYTOWN FOR GUN SAFETY SUPPORT FUND, INC. (“Buyer”). The Seller

and the Buyer are collectively referred herein as the “Parties.”
RECITALS

WHEREAS, on February 10, 2020, Debtor Jimenez Arms, Inc. (the “Debtor”) filed a voluntary
petition for relief under Chapter 7 of the Bankruptcy Code in Bankruptcy Court, thereby
commencing bankruptcy Case No. BK-S-20-10752-ABL.

WHEREAS Lenard E. Schwartzer has been duly appointed as the Chapter 7 Trustee to administer
the Debtor’s bankruptcy estate.

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase and acquire
from Seller, the Assets (defined below and in attached Schedule “A’”) subject to the terms and
conditions set forth in this Agreement and the Sale Order (defined below), and pursuant
Bankruptcy Code section 11 U.S.C. §105 and §363.

WHEREAS Buyer has submitted an offer to Seller to purchase the tangible assets of Debtor’s
bankruptcy estate free and clear, as is, where is, without warranty, for the total purchase price of
$12,571, and Seller has accepted Buyer’s offer, subject to overbid and Bankruptcy Court approval.

ARTICLE I DEFINITIONS; PURCHASE AND SALE OF ASSETS

1.1 Definitions. For purposes of this Agreement, the following terms not otherwise
defined herein shall have the following respective meanings:

Assets: All of Debtor’s bankruptcy estate’s right, title and interest in the personal property listed
on attached Schedule “A,” consisting primarily of pistols and pistol frames, to the extent same are
transferrable or assignable by Seller under applicable law. No other property of the Debtor or
Debtor’s bankruptcy estate is included in this sale.

Bankruptcy Estate: The bankruptcy estate of Debtor Jimenez Arms, Inc. pending in United States
Bankruptcy Court, District of Nevada, as case no. 20-10752-ABL.

Closing: The consummation of the transactions contemplated herein, which shall occur on the first
Business Day following the satisfaction or waiver by the appropriate Party of all of the conditions
contained in Article IV and pursuant to the terms set forth in Article I, or on such other date or at
such other place and time as may be mutually agreed to by all Parties.

Closing Conditions: The satisfaction or waiver of the items described in Article IV of this
Agreement and pursuant to the terms set forth in Article I.

Closing Date: As defined in Section 1.2(d).

2020.07.28 Asset Purchase Agreement - Final 1
Case 20-10752-abl Doc 57 _ Entered 08/13/20 13:36:28 Page 12 of 25

Lien: As applied to any person or entity, means any lien, encumbrance, pledge, mortgage, deed of
trust, security interest, claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or similar agreement
or encumbrance or any other right of a third party in respect of an asset of such person or entity.

Order: Any judgment, order, injunction, writ, ruling, decree, stipulation, determination, decision,
verdict or award of any court or other governmental entity.

Purchase Price: Has the meaning set forth in Section 1.2(c) of this Agreement.
Sale: The transaction contemplated by this Agreement for transfer of the title in and to the Assets.

Sale Order: The Order entered by the Bankruptcy Court approving this Agreement which shall
be in form and substance mutually agreeable to the Seller, the Buyer, and the Bankruptcy Court.

1.2 Purchase: Purchase Price: Closing.

(a) Purchase of Assets. Upon the terms and subject to the conditions contained
in this Agreement, including approval of the Bankruptcy Court, Seller, in his capacity as Chapter
7 Trustee of the Bankruptcy Estate in the Bankruptcy Case conducting a public sale pursuant to
Section 363 of the Bankruptcy Code, shall sell, assign, and deliver to Buyer, all of Debtor’s
bankruptcy estate’s right, title and interest in and to the Assets in accordance with the terms of this
Agreement, and Buyer shall purchase and accept title in and to the Assets in accordance with the
terms of this Agreement. Both Seller and Buyer acknowledge that Buyer will not take physical
possession of the Assets, but rather immediately upon Closing will transfer title in and to the Assets
to an entity with a valid federal firearms license (the “FFL”), who will take physical possession of
the Assets.

(b) Deposit. An earnest money deposit was made by Buyer by wire transfer or
other certified funds to Seller’s trust account in the amount of $10,000.00 (the “Deposit”).

(c) Purchase Price. Buyer shall pay to Seller, for the benefit of the Bankruptcy
Estate, the total sum of Twelve Thousand Five Hundred Seventy-One Dollars ($12,571.00) (the
“Purchase Price”), subject to adjustment if Buyer submits an overbid.

(d) Closing. The Closing of the Sale transaction contemplated by this
Agreement shall take place at a time agreed to by Seller, Buyer and the FFL which shall be no
more than forty-five (45) days following entry of the Sale Order, unless otherwise agreed to by
each of the Seller, Buyer and the FFL. Upon Closing, the Buyer shall pay the Seller the Purchase
Price less the Deposit by a wire transfer of funds to an account designated by Seller, or other
certified funds, and the Buyer and Seller shall execute and deliver to each other duplicate originals
of a Bill of Sale in a form agreeable to both Parties, and the FFL shall take physical possession of
the Assets.

2020.07.28 Asset Purchase Agreement - Final 2
Case 20-10752-abl Doc57_ Entered 08/13/20 13:36:28 Page 13 of 25

ARTICLE Il
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as of the date hereof and as of the Closing Date as
follows:

2.1 Authority. Seller is the Court appointed Chapter 7 Trustee of the Debtor’s
Bankruptcy Estate and has the requisite power and authority to execute and deliver this Agreement
and effect the Sale transaction contemplated hereunder. The Sale is subject to and contingent upon
approval by the Bankruptcy Court.

2.2 Conveyance. Upon Closing, Seller shall convey all of Debtor’s Bankruptcy
Estate’s interest in and to the Assets, pursuant to a Bill of Sale, as approved by the Bankruptcy
Court, free and clear of all liens, claims, licenses, encumbrances and interests pursuant to Section
363 of the Bankruptcy Code. Seller has not sold, transferred, subordinated, or otherwise assigned
the Assets or entered into any agreement providing therefore except this Agreement.

2.3 Condition and Warranty. Seller sells, assigns, transfers, and conveys the Assets to
Buyer on an “AS IS” and “WHERE IS” basis, with no representations or warranties as to
merchantability, fitness, or use.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that, as of the Closing Date:

3.1 Organization, Standing and Power. Buyer has the requisite power and authority to
carry on its business as now being conducted, and to effect the Sale transaction.

3.2 Brokers. There are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the Sale transaction contemplated by this Agreement.

3.3. ATF. The Buyer has consulted with the United States Bureau of Alcohol, Tobacco
& Firearms (“ATF”) regarding the plan for the Trustee to deliver the Assets to the Buyer or to the
FFL to whom the Buyer directs (“Transfer Plan”), and the ATF has issued no objection to the
Transfer Plan.

ARTICLE IV

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES; AS IS SALE

4.1 Conditions to Each Party’s Obligations. The respective obligations of each of the
Parties to effect the Sale transaction contemplated by this Agreement shall be subject to the

fulfillment on or prior to the Closing Date of the following conditions:

2020.07.28 Asset Purchase Agreement - Final 3
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 14 of 25

(a) Order Permitting Transactions. Seller shall file with the Bankruptcy Court
an application or motion (the “Sale Motion”) for entry of the Sale Order in form and substance
reasonably acceptable to Seller, Buyer and the Bankruptcy Court. Prior to the Closing Date, the
Bankruptcy Court shall have entered a Sale Order approving the sale pursuant to sections 363(b)
and 363(f) of the Bankruptcy Code free and clear of all liens, claims, licenses, encumbrances and
interests, authorizing Seller to sell and assign to Buyer the Assets, in form and substance acceptable
to Buyer and Seller and no court or other governmental entity having jurisdiction over Seller or
Buyer having issued or entered any Order, decree, or injunction (whether temporary, preliminary
or permanent) then in effect to stay or otherwise enjoin the Sale transaction contemplated by this
Agreement. The Bankruptcy Court shall retain jurisdiction with respect to any matters relating to
the Sale Order or the transactions contemplated by this Agreement.

(b) Transfer Document. On the Closing Date, Buyer and Seller shall each
execute and deliver to each other, duplicate originals of a mutually agreeable Bill of Sale.

4.2 Conditions to Obligation of Seller. The obligation of Seller to effect the Sale
transaction contemplated by this Agreement shall be subject to the fulfillment on or prior to the
Closing Date of the following additional conditions:

(a) Purchase Price Payment. Seller’s receipt of the Purchase Price in
immediately available funds to the following account. Payment instructions will be provided by
Seller to the Buyer.

(b) Regulatory Compliance. In addition to approval of the Bankruptcy Court,
the transaction contemplated by this Agreement must also comply with all laws and regulations,
including those under the jurisdiction of the United States Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”). Buyer shall provide to Seller, upon request, appropriate and sufficient
documentation affirming that ATF has no objection to the Transfer Plan as a condition of Closing.
Seller will cooperate and assist with such process as needed.

(c) Performance of Obligations; Representations and Warranties. Buyer shall
have performed in all material respects each of its covenants and agreements contained in this

Agreement required to be performed on or prior to the Closing Date and each of the representations
and warranties of Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as if made on and as of such date.

4.3 Conditions to Obligations of Buyer. The obligations of Buyer to effect the Sale
transaction contemplated by this Agreement shall be subject to the fulfillment on or prior to the
Closing Date of the following additional conjunctive conditions:

(a) Performance of Obligations; Representations and Warranties. Seller shall
have performed in all material respects each of its covenants and agreements contained in this

Agreement required to be performed on or prior to the Closing Date, and each of the

2020.07.28 Asset Purchase Agreement - Final 4
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 15 of 25

representations and warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date as if made on and as of such date;

(b) FFL. The Buyer has an arrangement with an FFL who will accept
possession of and title in and to the Assets immediately upon Closing;

(c). Regulatory Compliance. The Transfer Plan is compliant with all applicable
laws and regulations, and ATF has made no objection to the Transfer Plan. Seller will cooperate
and assist with such process as needed; and

(d) Approval Order. The Sale Order approving this Agreement, when
presented to and as entered by the Bankruptcy Court, shall be in form and substance satisfactory
to Buyer and Seller.

44  As_is Where is Sale) BUYER IS PURCHASING THE ASSETS AS IS,
WHERE IS, WITHOUT REPRESENTATION, WARRANTY, OR RECOURSE.
WITHOUT LIMITING THE FOREGOING, ALL IMPLIED OR EXPRESS
WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE OR UNDER
ANY OTHER APPLICABLE LAW INCLUDING THOSE OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY
SELLER IN THEIR ENTIRETY.

ARTICLE V
ADDITIONAL AGREEMENTS

5.1 Consents. Buyer will use its reasonable best efforts, and Seller will cooperate with
Buyer, to obtain at the earliest practicable date all consents and approvals required by this
Agreement, including the consents and approvals set forth in Article IV.

5.2. Bankruptcy Court Approval. The sale to Buyer by Seller and the other transactions
contemplated by this Agreement are expressly subject to approval of the Bankruptcy Court. Seller
will use best reasonable efforts to secure Bankruptcy Court approval of the Sale pursuant to 11
U.S.C. §363, and for transfer of the Assets to Buyer free and clear of any liens and encumbrances
pursuant to 11 U.S.C. §363(f). Since this is a sale of bankruptcy estate assets, the Sale will be
subject to overbid and may result in a public auction of the Assets. In the event other parties are
interested in overbidding, the Seller will propose to the Bankruptcy Court that any competing
bidder must also deposit $10,000 in certified funds no later than five (5) business days prior to the
hearing date, and agree to be bound by the terms of this Agreement, to qualify to bid. Buyer
acknowledges:

(a) The Bankruptcy Court is the final arbiter of the terms of any bidding
process, including deposit requirements and qualification of overbidders;

2020.07.28 Asset Purchase Agreement - Final 5
Case 20-10752-abl Doc 57 _ Entered 08/13/20 13:36:28 Page 16 of 25

(b) The Trustee has a fiduciary obligation to maximize the recovery to the
Bankruptcy Estate from the sale of the Assets; and

(c) No collusion between potential bidders is allowed.

5.3 Termination. This Agreement may be terminated by the mutual written consent of
the Seller and the Buyer. Buyer may terminate this Agreement by written notice to Seller, if any
of the conditions in Section 4.3 are not satisfied, or Seller shall breach any of its obligations under
this Agreement. Seller may terminate this Agreement by written notice to Buyer if any of the
conditions in Section 4.2 are not satisfied, or Buyer shall breach any of its obligations under this
Agreement. No termination under this shall release either Party from or act as a waiver of any
claim against the other Party, at law or in equity as a result of such termination or as a result of
any breach or default under this Agreement. This Agreement may be terminated as provided herein
without further order of the Bankruptcy Court.

ARTICLE VI
GENERAL PROVISIONS

6.1 Survival of Representations and Warranties. The representations and warranties
set forth in this Agreement or in any Schedule or Exhibit thereto shall survive the Closing for a
period of ninety (90) days following the Closing Date.

6.2 Notices. Any notice, communication, request, reply or advice hereunder (a
“Notice”) shall be in writing and shall be delivered by a reputable overnight commercial courier
service with next business day delivery, by hand delivery. For purposes of Notice, the addresses
of the Parties shall be as follows:

Buyer: Everytown for Gun Safety Support Fund
Attn: Eric Tirschwell
450 Lexington Avenue
P.O. Box 4184
New York, NY 10017-3904

and

Philip Bentley, Esq.

Priya K. Baranpuria, Esq.

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas,

New York, New York 10036

Seller: Lenard E. Schwartzer, Chapter 7 Trustee
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1
Las Vegas NV 89146

2020.07.28 Asset Purchase Agreement - Final 6
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 17 of 25

and

Jason Imes, Esq.

Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

6.3 Section and Other Headings. Section or other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

6.4 Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other term or provision of this Agreement. If any provision of this Agreement should be held
to be invalid or unenforceable, the validity and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

6.5 Entire Agreement. This Agreement (including the Schedules) constitutes the sole
and entire agreement of the Parties with respect to the Sale transaction for purchase of the Assets
and supersedes all prior and contemporaneous understandings and agreements, both written and
oral, with respect to same. In the event of any inconsistency between the statements in this
Agreement and otherwise, the language of this Agreement controls.

6.6 Schedules and Exhibits. Each Schedule hereto shall be deemed to be a part of this
Agreement to the same extent as if set forth verbatim in the body of this Agreement.

6.7 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the Parties
hereto and their permitted assigns, and the Debtor’s Bankruptcy Estate and its creditors; nothing
herein, express or implied, is intended to or shall confer upon any other entity or individual any
legal or equitable benefit, claim, cause of action, remedy, or right of any kind.

6.8 Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada. The parties submit to the exclusive jurisdiction
of the Bankruptcy Court and the United States District Court for the District of Nevada for any
legal suit, action, or proceeding arising out of or based upon this Agreement, the other transaction
documents, or the transactions contemplated by this Agreement.

6.9 Parties: No Third-Party Beneficiaries. This Agreement shall be binding upon and
enforceable against, and shall inure solely to the benefit of, the Parties hereto and their respective
successors and assigns and the Bankruptcy Estate. Nothing herein shall confer any rights or
remedies to any person or entity which is not a party hereto.

2020.07.28 Asset Purchase Agreement - Final 7
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 18 of 25

6.10 Counterparts: Electronic Signature. This Agreement may be executed in
counterparts, and each such counterpart shall be deemed an original and all such counterparts shall
constitute one and the same instrument. This Agreement may be executed by facsimile or other
electronic signature any such signature shall be of the same force and effect as an original
signature.

6.11 Further Assurances. Following the Closing, the Parties shall execute and deliver
such documents and take such other actions as may be reasonably requested from time to time by
the Buyer or the Seller in order to fully consummate the Sale transaction contemplated hereby,
subject to Bankruptcy Court approval.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set forth
below.

BUYER: SELLER:
EVERYTOWN FOR CHAPTER 7 TRUSTEE FOR

GUN SAFETY SUPPORT FUND, INC. IN RE JIMENEZ ARMS, INC.,
(Case No. BK-S-20-16210-ABL)

ee,

By: Tara Paone By: LENARD E. SCHWARTZER

 

Title: Chief Financial Officer Title: CHAPTER 7 TRUSTEE

2020.07.28 Asset Purchase Agreement - Final 8
Case 20-10752-abl Doc57_ Entered 08/13/20 13:36:28 Page 19 of 25

6.10 Counterparts: Electronic Signature. This Agreement may be executed in
counterparts, and each such counterpart shall be deemed an original and all such counterparts shall
constitute one and the same instrument. This Agreement may be executed by facsimile or other

electronic signature any such signature shall be of the same force and effect as an original
signature.

6.11 Further Assurances. Following the Closing, the Parties shall execute and deliver
such documents and take such other actions as may be reasonably requested from time to time by
the Buyer or the Seller in order to fully consummate the Sale transaction contemplated hereby,
subject to Bankruptcy Court approval.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set forth
below.

BUYER: SELLER:
EVERYTOWN FOR CHAPTER 7 TRUSTEE FOR

GUN SAFETY SUPPORT FUND, INC. IN RE JIMENEZ ARMS, INC.,
(Case No. BK-S-20-16210-ABL)

 

 

By: * LENARD E. SCHWARTZER

Title: Title) CHAPTER 7 TRUSTEE

2020 07 28 Asset Purchase Agreement - Final 8
Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 20 of 25

SCHEDULE A

[DESCRIPTION OF ASSETS]

Qty. Description

340 ~—s— Pistols
626 ~=Pistol Frames

001 Item undesignated as pistol or pistol frame

967 Total Items

2020.07.28 Asset Purchase Agreement - Final
Case 20-10752-abl

Doc 57 Entered 08/13/20 13:36:28 Page 21 of 25

AMENDED SCHEDULE A

[DESCRIPTION OF ASSETS]

Q D «as
340 ~—sCwPistols
629 ‘Pistol Frames

969 Total Items

The undersigned confirm they have reviewed this updated description of the Assets.

BUYER:

EVERYTOWN FOR
GUN SAFETY SUPPORT FUND, INC.

August 6, 2020

SELLER:

CHAPTER 7 TRUSTEE FOR
IN RE JIMENEZ ARMS, INC.,
(Case No. BK-S-20-16210-ABL)

 

By: Tara Paone Date

Title: Chief Financial Officer

By: Lenard E. Schwartzer Date

Title: CHAPTER 7 TRUSTEE
Case 20-10752-abl Doc57_ Entered 08/13/20 13:36:28 Page 22 of 25

EXHIBIT “2”
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

oO Oo NSN DN WO FSF WD NO

NO NO NO WN KC KN NO —RO mm ERE Re
SHOeRBaR BB FF F&F Ce wWaa BB Bn Ss

 

Case 20-10752-abl Doc57_ Entered 08/13/20 13:36:28 Page 23 of 25

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | [ PROPOSED ] ORDER GRANTING
MOTION TO SELL ASSETS OF THE
ESTATE FREE AND CLEAR OF LIENS
(11 U.S.C. §363)

Date of Hearing: September 16, 2020
Time of Hearing: 9:30 a.m.

The Trustee’s Motion to Sell Assets of the Estate Free and Clear of Liens (11 U.S.C. §363)
(the “Motion”) [ECF No. ], having come before this Court on the day of
2020; LENARD E. SCHWARTZER, Chapter 7 Trustee (the “Trustee”),

 

 

 

 

appearing by and through his counsel, Jason A. Imes, Esq. of Schwartzer & McPherson Law Firm;
other counsel appearing as noted on the record; the Court having reviewed the Motion, the
Declaration of Lenard E. Schwartzer filed in support of the Motion, and the pleadings on file in this
case and having heard the argument of counsel at the hearing on the Motion; there being no
oppositions on file; the Court having taken judicial notice of the pleadings on file in this case; there
being no overbidders (qualified or otherwise); the Motion and related pleadings having been

properly and timely noticed; the Court having made its findings of fact and conclusions of law upon

EX 2 Proposed Order Sell Assets V2 Page | of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

N

Oo fo NIN Dn Wn Fe W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc57 Entered 08/13/20 13:36:28 Page 24 of 25

the record, which are hereby incorporated herein pursuant to Fed. R. Bank. P. 7052 and 9014; and
good cause appearing,

IT IS HEREBY ORDERED that the Trustee’s Motion is GRANTED; and

IT IS FURTHER ORDERED that the Trustee is authorized to sell the Assets (as defined
in the Motion) pursuant to 11 U.S.C. §363(b)(1) and §363(f) “as is,” “where is,” and without
warranty, free and clear of liens, encumbrances, and interests pursuant to the terms set forth with
more particularity in the Asset Purchase Agreement (the “Purchase Agreement”) attached to this
Order as Exhibit “1,” to buyer EVERYTOWN FOR GUN SAFETY SUPPORT FUND, INC. (the
“Buyer”) and/or its assigns for the sum of $12,571.00; and

IT IS FURTHER ORDERED that the Trustee is authorized to execute any documents
reasonably necessary to close the sale pursuant to the terms of the Purchase Agreement, and to
transfer possession and the estate’s interest in the Assets to Buyer and/or its assigns, subject to
compliance with all United States Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)
requirements for the lawful transfers of firearms; and

IT IS FURTHER ORDERED that any liens asserted against the Assets shall attach to the
proceeds with payment subject to approval by this Court; and

IT IS FURTHER ORDERED that the Court finds the purchaser is buying the Assets in
good faith for purposes of 11 U.S.C. §363(m).

Submitted by:

 

Jason A. Imes, Esq.

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Counsel for Lenard E. Schwartzer, Trustee

EX 2 Proposed Order Sell Assets V2 Page 2 of 3

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 + Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

No

oO FO NSN DN OH Ee W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl

Doc 57 Entered 08/13/20 13:36:28 Page 25 of 25

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):

C] The court waived the requirement of approval under LR 9021(b)(1).

[] No party appeared at the hearing or filed an objection to the motion.

LJ I have delivered a copy of this proposed order to all counsel who appeared at
the hearing, and any unrepresented parties who appeared at the hearing, and
each has approved or disapproved the order, or failed to respond, as indicated

above:

[| I certify that this is a case under Chapter 7 or 13, that I have served a copy of
this order with the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

 

Jason A. Imes, Esq.

SCHWARTZER & MCPHERSON LAW FIRM

EX 2 Proposed Order Sell Assets V2

HHH

Page 3 of 3

 
